Citation Nr: 0612629	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-19 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus. 

3.  Entitlement to an initial evaluation in excess of 
20 percent for diabetes mellitus, with diabetic induced 
cataract. 

4.  Entitlement to an initial evaluation in excess of 
10 percent for peripheral neuropathy, left lower extremity. 

5.  Entitlement to an initial evaluation in excess of 
10 percent for peripheral neuropathy, right lower extremity.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Columbia, South Carolina, Regional Office (RO).  

In March 2005, the veteran appeared and offered testimony at 
a hearing before an Acting Veterans Law Judge, sitting at the 
RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The veteran contends that he suffers from PTSD as a result of 
his experiences in Vietnam.  In his PTSD questionnaire, dated 
in October 2003, the veteran reported being stationed with 
the 184th Ordinance battalion.  The veteran indicated that 
the specific event which he found stressful was the ammo dump 
being blown up during the Tet offensive of 1968; he stated 
that he was there at the time, and he still gets scared 
thinking about it.  In a statement in support of claim, dated 
in November 2003, the veteran indicated that he was stationed 
in an area between Qui Nhon, Phu Tai and Phu Cat where people 
were killed every day.  The veteran reported working in the 
ammunition dump, which was hit during the 1968 Tet Offensive; 
he also noted that they blew up pads and rained rockets on 
the unit.  During his personal hearing in March 2005, the 
veteran indicated that he was an ammunition storage 
specialist.  The veteran indicated that he was stationed at 
Quin Yon and Phu Tai; he noted that when they traveled back 
and forth during those two locations, they used to display 
dead people at the intersections.  The veteran related that 
he worked in the ammo dump, which was stressful because they 
were always blowing up pads.  

A review of the veteran's DD Form 214 and excerpts from his 
military personnel records disclosed that his military 
occupation specialty (MOS) was as an ammunition storage 
specialist.  He served in Vietnam from December 21, 1967 to 
November 20, 1968; he participated in the Vietnam Counter-
Offensive, Phase III.    He was awarded the National Defense 
Service Medal, the Vietnam Campaign Medal, and the Vietnam 
Service Medal.  This, unfortunately, is indicative of service 
in Vietnam but not necessarily engagement in combat.  

It does not appear, though, that the RO attempted to verify 
the incidents described by the veteran through the U.S. Army 
and Joint Services Records Research Center (JSRRC).  Thus, he 
must be given an opportunity to provide additional specific 
information that would permit such a search.  He should be 
asked if he has remembered any more details, and he should be 
reminded that he can also provide "buddy statements" that 
include more particular details.  The veteran should also be 
informed that he should provide the year and a three-month 
time period in which the stressors occurred.  

The medical evidence of record shows that the veteran has 
been diagnosed with PTSD, but it also shows examiners 
diagnosing other psychiatric disorders.  If a stressor is 
corroborated, the Board finds that the veteran should be 
afforded a VA psychiatric examination in order to determine 
whether the veteran has PTSD due to the in-service stressor 
or stressors.  

The veteran claims entitlement to service connection for 
hypertension, claimed as secondary to his service-connected 
diabetes mellitus.  He maintains that his hypertension 
developed as a result of his service-connected diabetes 
mellitus.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  In this case, the 
veteran is service-connected for diabetes mellitus.  A June 
2002 VA examination reflects, among other things, a diagnosis 
of hypertension; however, the VA examiner failed to provide 
an opinion regarding the etiology of the veteran's 
hypertension.  The Board notes that the veteran has not 
undergone a VA medical examination specifically for the 
purpose of obtaining a medical opinion as to the existence of 
a nexus, if any, between hypertension and service-connected 
diabetes mellitus.  A medical opinion on the question of 
whether diabetes mellitus caused or aggravated hypertension 
is necessary to decide the veteran's appeal, see 38 C.F.R. 
§ 3.159(c)(4), and this case will be remanded for that 
purpose.  

At the hearing in March 2005, the veteran reported that his 
diabetes mellitus had increased in severity.  The veteran 
indicated that the doctors keep increasing his insulin; he 
stated that he had a difficult time controlling his diabetes 
mellitus.  

The Board observes that the veteran was afforded VA 
examinations in June 2002 and February 2003 in connection 
with the claims on appeal, and that a report of these 
examinations is associated with his claims file.  
Nevertheless, the VA examination reports do not include the 
clinical findings necessary to adequately evaluate the 
veteran's diabetes mellitus under the pertinent diagnostic 
codes.  In particular, the examiner did not specifically 
address the question of whether the veteran's diabetes 
mellitus type II, alone, required the veteran to regulate his 
activities.  Thus, a current VA examination would be helpful 
in this case.  

Review of the claims file shows that the veteran last 
underwent VA examination in February 2003.  The Board 
determines that the findings from that examination are 
inadequate for the purposes of evaluating the current nature 
and severity of the veteran's service-connected peripheral 
neuropathy.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following actions:

1.  Request that the veteran identify the 
names, addresses, and approximate dates 
of treatment as to any VA or non-VA 
health care providers who have treated 
him for PTSD, hypertension, diabetes 
mellitus, and peripheral neuropathy since 
June 2002.  Obtain a copy of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.  Any 
and all VA treatment records not already 
on file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  All records 
obtained should be associated with the 
other evidence in the claims file.

In this request, tell the veteran to 
provide additional specific information 
concerning his stressors, to include the 
year and a three-month time period in 
which the stressors occurred.

Included with this request, please 
provide the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  If, and only if, the veteran provides 
more detailed information about his 
stressors, prepare a summary of the 
claimed stressors.  At a minimum, request 
unit histories to determine if the 
veteran's unit was exposed to the rocket 
attacks described.  The summary and all 
associated documents, to include the 
veteran's DD Form 214 and DA Form 20, 
should be sent to JSRRC.  The JSRRC 
should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressors.  

3.  If, and only if, the veteran's in-
service stressors are verified and/or his 
unit is shown to have participated in 
combat or combat situations as 
contemplated in Pentecost v. Principi, 16 
Vet. App. 124 (2002), schedule the 
veteran for a psychiatric examination to 
determine the nature and severity of all 
diagnosed psychiatric disabilities.  The 
examiner must be provided with pertinent 
medical records and a list of all 
corroborated in-service stressors.  The 
examiner should then state whether it is 
as likely as not (i.e., is there at least 
a 50 percent probability) that any 
diagnosed psychiatric disability is due 
to a corroborated in-service stressor.  
All opinions must be supported by 
complete rationale.  

4.  The RO should schedule the veteran 
for a VA examination to assess the 
etiology of hypertension.  The claims 
file must be provided to the examiner and 
review of such should be reflected in the 
examination report.  The physician should 
render an opinion as to whether it is as 
likely as not (i.e., is there at least a 
50 percent probability) that the 
veteran's hypertension is proximately due 
to or the result of, or being aggravated 
by, his service-connected diabetes 
mellitus.  The physician should provide a 
rationale for all opinions offered.  If 
the physician is unable to make any 
determination, it should be so stated and 
include an explanation.  

5.  The veteran should be afforded an 
examination to determine the current 
severity of his diabetes mellitus and any 
diabetic complications that may be 
manifested.  The claims folder must be 
made available to the examiner, and the 
examiner should confirm the claims folder 
was indeed available and reviewed.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  In this regard, the examiner 
must comment on whether the veteran's 
diabetes mellitus is controlled, and 
include a discussion as to the methods 
used to achieve control, specifically 
stating whether the veteran is on a 
restricted diet, whether a hypoglycemic 
agent is required, and, whether the 
veteran requires insulin, and if so, how 
frequently.  The examiner must also 
specifically comment upon whether the 
veteran's service-connected diabetes 
mellitus type II requires regulation of 
activities.  Any opinions expressed by 
the examiner must be accompanied by a 
competent rationale.  

6.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of his peripheral 
neuropathy of the lower extremities 
associated with diabetes mellitus.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should identify and characterize 
any impairment due to peripheral 
neuropathy which is a residual of 
diabetes mellitus.  

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  In so 
doing, the RO should consider all 
applicable evidence of record, and all 
pertinent legal authority, to include 
consideration of secondary service 
connection under Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the decision remains 
adverse to the veteran, in any way, both 
he and his representative should be 
furnished a Supplemental Statement of the 
Case.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

